DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting "a communication apparatus" in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The “communication apparatus” in claim 11 is not sufficiently described in the original disclosure (see page 5).
Claim limitation “a communication apparatus" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For the above mentioned claimed limitations, the disclosure contains no structural elements or a structure that perform the functions in the claims and no association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 5, 7, 9, 11, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimozato (JP 10061809 A) and in view of Dumbreck (US 2015/0064639 A1) and further in view of Sprague (US 2011/0159795 A1).
In regards to claims 1, 5 and 12, Shimozato teaches an HVAC actuator (valve system with casing 1 as part of building air conditioner, see paragraph 1 and fig. 1), comprising: a motor (5); a motor controller (control circuit 10) coupled to the motor (see fig. 2 and paragraph 8); and a heating apparatus (heater 13) arranged inside the actuator (13 within casing 1, see figs. 1-2) and thermally coupled to the HVAC actuator (by heating the inside of the casing 1, see paragraph 9); wherein the HVAC actuator further comprises a condensation controller (thermostat 14) coupled to the heating apparatus (see fig. 2); the condensation controller being configured to control the heating apparatus using the at least one condensation parameter (thermostat 14 controls operation of heater 13 using various temperature criteria, see paragraph 9; where temperature is used as a condensation parameter for controlling dew condensation, see paragraphs 10, and 12) to avoid condensation inside the HVAC actuator (preventing dew condensation, see paragraphs 12, 6 and 10). 
However, Shimozato does not explicitly teach monitoring and detecting the condensation parameter inside the casing using a sensing device, comparing the at least one condensation parameter with the condensation threshold, and controlling the heating apparatus using the condensation threshold.
Dumbreck teaches a sensing device (temperature and humidity sensors, see figs. 1-2), which includes a temperature sensor (102) for monitoring and detecting temperature inside an enclosure (100, see fig. 1 and paragraph 20) and a heater controller (120) configured to control a heater (114) using the measured temperature (from block 102, see fig. 1) and using a temperature threshold value (from block 110, see fig. 1 and paragraphs 21 and 23) to avoid condensation within the enclosure (see paragraph 23).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HVAC actuator of Shimozato by providing a temperature 
Shimozato also does not explicitly teach comparing the at least one condensation parameter with the condensation threshold.
However, Sprague teaches a heating device (heater 70) within an enclosure (52) and a condensation controller (68) configured to compare the internal temperature with plurality of external temperatures (see paragraph 19) and configured to operate the heater (70) based on the temperature differential between the internal temperature and the external temperature threshold values (see paragraphs 21-22 and 34) to avoid condensation inside the housing (see paragraphs 41-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the condensation controller of Shimozato as modified by introducing comparison of sensed temperature with the threshold temperature and control of the heater based on comparison of temperature values as taught by Sprague in order to inhibit formation of condensate within the interior of the enclosure (see paragraph 41, Sprague). 
In regards to claim 12, Shimozato in view of Dumbreck and Sprague teaches all the limitations of a method of operating an HVAC actuator (see MPEP 2112.02).
In regards to claim 3, Shimozato does not explicitly teach that the sensing device comprises a humidity sensor configured to detect humidity as a condensation parameter.
However, Dumbreck teaches that the sensing device comprises a humidity sensor (sensor 104) configured to detect humidity as a condensation parameter (see paragraphs 9, and 20-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HVAC actuator of Shimozato as modified by providing humidity sensor as taught by Dumbreck as a condensation parameters for determining the condensation state within the enclosure of Shimozato as modified in order to accurately determine the moisture content within the 
In regards to Claim 7, Shimozato does not explicitly teach selecting the condensation threshold using the condensation parameter.
However, Dumbreck teaches that the controller selects the temperature threshold value (from block 110, see fig. 1 and paragraphs 21 and 23) using the sensed temperature value as the condensation parameter (see fig. 1). Also Sprague teaches selecting plurality of external temperatures (see paragraph 19) as threshold values to compare to the internal temperature values (see paragraphs 21-22 and 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the condensation controller of Shimozato as modified to select the condensation threshold values using the condensation parameters based on the teachings of Dumbreck and Sprague in order to compare relative values of humidity and temperature to accurately and efficiently determine the condensation state of the enclosed environment.
In regards to claims 9 and 15, Shimozato does not explicitly teach controlling the heating apparatus by performing at least one of: turning on the heating apparatus, turning off the heating apparatus, and increasing a heating power of the heating apparatusy unit configured to store at least one condensation threshold.
However, Dumbreck teaches that the controller (120) is configured to control the heating apparatus by performing at least one of: turning on the heating apparatus, turning off the heating apparatus, and increasing a heating power of the heating apparatus (periodically turning on the heaters, see paragraph 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the condensation controller of Shimozato as modified by turning the heating apparatus on periodically as taught by Dumbreck in order to maintain the interior temperature above a minimum temperature value that may allow condensation and oxidation (see paragraph 23, Dumbreck).
In regards to claim 11, Shimozato does not explicitly teach a communication apparatus configured to receive the at least one condensation parameter and/or at least one condensation threshold from a database or a remote computer system.
However, Dumbreck teaches a communication apparatus (remote data communication source 212, see fig. 2 and paragraph 29) configured to receive the at least one condensation parameter (receiving sensor 204 data from controller 210/from user computer device 214) from a remote computer system (from 214, see fig. 2 and paragraph 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HVAC actuator system of Shimozato as modified by providing a communication apparatus to receive data from a remote computer system as taught by Dumbreck as part of the condensation controller of Shimozato in order to allow a remote user to manage and control the operation of the HVAC actuator remotely without being exposed to extreme variations in outdoor environment.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimozato (JP 10061809 A) and in view of Dumbreck (US 2015/0064639 A1) and Sprague (US 2011/0159795 A1) as applied to claim 1 above and further in view of Palfy (US 6,470,696 B1).
In regards to claim 4, Shimozato does not explicitly teach that the humidity sensor is a capacitive humidity sensor.
However, Palfy teaches that the humidity sensor (13) is a capacitive humidity sensor (col. 4, lines 11-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a capacitive humidity sensor as the humidity sensor as taught by Palfy in the system of Shimozato as modified in order to detect the presence of humidity/condensation at the temperature that is lower than a first temperature to start condensation removal process before the condensate appears on the surface (see abstract and col. 1, lines 13-16, Palfy).  

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimozato (JP 10061809 A) and in view of Dumbreck (US 2015/0064639 A1) and Sprague (US 2011/0159795 A1) as applied to claim 1 above and further in view of Gardner (US 10,393,395 B1).
In regards to claim 8, Shimozato does not explicitly teach a memory unit configured to store at least one condensation threshold.
However, Gardner teaches a memory unit (RAM, ROM, and memory, see col. 8, lines 17-26) configured to store at least one condensation threshold (memory stores functions performed by the computing device, which includes data from sensor 588 and goal temperatures, see col. 8, lines 17-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the condensation controller of Shimozato as modified by providing memory as taught by Gardner in order to store historical operational data and increase the efficiency of operation of the system by retrieving stored data for future operations under similar operating conditions.
In regards to claim 10, Shimozato does not explicitly teach that the controller is configured to generate the condensation threshold indicating a critical humidity threshold.
However, Gardner teaches a controller (582, 584) is configured to generate the condensation threshold indicating a critical humidity (control systems 582, 584 with the use of sensor 588 initiate heating at a recognized critical humidity, which indicates presence of conditions associated with likelihood of ice formation and accumulation on the blades, see col. 7, lines 14-19 and lines 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the condensation controller of Shimozato as modified by providing a critical humidity as the condensation threshold as taught by Gardner in order to inhibit condensation formation and reduce corrosion of equipment within the enclosure by accumulated condensation.
Response to Arguments
pages 2-7 of the Remarks, filed 11/24/2021, with respect to the rejection(s) of claim(s) 1 and 12 under 35 USC 103 over Gardner in view of Umezu and Hashino, and over Gardner in view of Bartmann and Hashino have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shimozato in view of Dumbreck and Sprague.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JIANYING C ATKISSON/             Supervisory Patent Examiner, Art Unit 3763